Exhibit 10.4.3

CHART INDUSTRIES, INC.

2009 OMNIBUS EQUITY PLAN

STOCK AWARD AGREEMENT AND

DEFERRAL ELECTION FORM

(For Eligible Directors)

Participant:                                                                  

Award Period: 20    

1. Award. In consideration for services as an Eligible Director of Chart
Industries, Inc.’s (the “Company’s”) Board of Directors (the “Board”) in the
next fiscal year, the Company hereby agrees to make four installment payments of
shares of common stock of the Company (the “Shares”) to the Participant during
such fiscal year. Alternatively, the Participant may elect to receive the Shares
at the time indicated in the Deferral Election Form below (such date of later
delivery of such Shares pursuant to the Deferral Election Form is referred to
herein as the “Delivery Date”).

The Company’s obligation to make any such payments shall be subject to, and on
the terms and conditions set forth in, this Stock Award Agreement and Deferral
Election Form (this “Agreement”) and the Chart Industries, Inc. 2009 Omnibus
Equity Plan (the “Plan”) which, as amended from time to time, is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the meanings attributed to them under the
Plan.

2. Payment of Shares.

(a) Timing. Except as otherwise provided in a valid and timely submitted
Deferral Election Form, an installment payment will be made on the first
business day of each quarter (each a “Grant Date”) in the next fiscal year
provided that the Participant continues to serve as an Eligible Director on the
applicable Grant Date. If the Participant elects to defer payment of Shares
until a later fiscal year, Shares will be credited to a bookkeeping account as
deferred shares (“Deferred Shares,” the number of which credited to the
bookkeeping account on the Grant Date shall equal the number of Shares then
deferred) maintained for the Participant in installments on each Grant Date
provided that the Participant continues to serve as an Eligible Director on the
applicable Grant Date.

(b) Amount. An installment payment will consist of a number of Shares with a
value of $             (or such other amount as the Committee or the Nominations
and Corporate Governance Committee of the Board may determine) on the applicable
Grant Date. The precise number of Shares to which the Participant will be
entitled will be determined by reference to the closing price of a Share on the
principal exchange on which the Shares trade on the first business day of the
applicable quarter or, if the first business day of the applicable quarter falls
on a date on which the Shares are not regularly traded, the closing price on the
most recent trading date for Shares prior to the first business day of the
applicable quarter. Any partial Shares shall be rounded down to the next whole
Share.



--------------------------------------------------------------------------------

3. Dividend Equivalents. Should the Participant elect the deferral of payment of
Shares, then this Section 3 shall apply. If on any date while Deferred Shares
are held in the bookkeeping account hereunder the Company shall pay any cash
dividend on the Shares (with a record date after the Grant Date), the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be entitled to receive, on the Delivery Date, a cash payment equal to: (a) the
aggregate number of Deferred Shares held by the Participant as of the related
dividend record date, multiplied by (b) the per Share amount of such cash
dividend. In the case of any dividend declared on Shares (with a record date
after the Date of Grant) that is payable in the form of Shares, the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be granted, as of the Delivery Date, a number of additional Deferred Shares
(rounded down to the next whole Share) equal to: (x) the aggregate number of
Deferred Shares held by the Participant as of the related dividend record date,
multiplied by (y) the number of Shares (including any fraction thereof) payable
as a dividend on a Share.

4. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Deferred Shares subject to this Agreement
pursuant to Section 3.4 of the Plan as it deems equitable, but such substitution
or adjustment shall not duplicate the value of any benefit the Participant shall
be entitled to receive under this Agreement.

5. No Right to Continued Service. The award evidenced by this Agreement shall
impose no obligation on the Company or any Affiliate to continue the service of
the Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the service of such Participant.

6. No Voting Rights. The Participant shall not have any voting or similar rights
with respect to any Shares or Deferred Shares unless and until Shares have been
registered in the Company’s register of shareholders. Without limiting the
foregoing, including Section 3 above, the Participant shall not have any voting
or similar rights with respect to any Deferred Shares during any period such
shares are subject to a deferral election.

7. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to this Agreement shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

8. Transferability. Rights hereunder may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 8 shall be void and unenforceable against the Company
and any Affiliate.

9. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the records of the Company or its
Affiliates for the Participant or to either party at such

 

- 2 -



--------------------------------------------------------------------------------

other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

11. Shares Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All Shares are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

12. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve any intended deferral of income recognition until the
issuance or transfer of Shares hereunder.

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14. Compliance with Section 409A of the Code. This Agreement, together with the
Plan, constitutes the entire agreement between the parties with respect to the
subject matter hereof. The parties intend that this Agreement be, at all
relevant times, in compliance with (or exempt from) Section 409A of the Code and
all other applicable laws, and this Agreement shall be so interpreted and
administered. In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Agreement or any related document as it deems necessary or desirable to
more fully address issues in connection with compliance with (or exemption from)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which the Company is bound, the Company and its Affiliates shall
have no responsibility for tax or legal consequences to the Participant (or the
Participant’s beneficiaries) resulting from the terms or operation of this
Agreement or the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                                         , 20    .

 

PARTICIPANT     CHART INDUSTRIES, INC.

 

    By:  

 

 

- 3 -



--------------------------------------------------------------------------------

CHART INDUSTRIES, INC.

2009 OMNIBUS EQUITY PLAN

STOCK AWARD AGREEMENT AND

DEFERRAL ELECTION FORM

(For Eligible Directors)

I understand that, as an Eligible Director of Chart Industries, Inc. (the
“Company”), I will be entitled to four installment payments of shares of common
stock of the Company (the “Shares”) in the next fiscal year, as specified in the
above Agreement.

Normal Time and Form of Payment

In the absence of a contrary election below, I will receive an installment
payment on the first business day of each quarter in the next fiscal year, to
the extent specified in the above Agreement.

Complete the election below only if you wish to defer all or a portion of each
payment until a date after 20     (i.e., until a date after the fiscal year
covered by the above Agreement).

Election to Defer Payment

I hereby elect to have             % (enter a whole percentage between 1% and
100%; if less than 100% the number of Shares deferred will be rounded up to the
next whole Share) of any Shares (and any related dividend equivalents) otherwise
payable to me in 20     paid to me at the following time:

On [the earli[er][est] of]:

 

  ¨                              , 20         [[or][,]

 

  ¨ The first day of January following my “separation from service” (as defined
under Section 409A of the Code) with the Company’s Board of Directors [or]

 

  ¨ The date of the occurrence of a “change in ownership or effective control”
(as defined under Section 409A of the Code) of the Company.

An election to defer payments must be submitted to the Company by the last day
of the fiscal year immediately preceding the fiscal year to which the election
applies.

 

Participant:                                     
                                                                  ACKNOWLEDGED
Print Name:                                        
                                                             
                                                                     ,     for
Chart Industries, Inc. Date:                                      
                                                                            



--------------------------------------------------------------------------------

CHART INDUSTRIES, INC.

2009 OMNIBUS EQUITY PLAN

STOCK AWARD AGREEMENT AND

DEFERRAL ELECTION FORM

(For Eligible Directors)

(Mid-Year Elections)

Participant:                                                                  

Award Period: 20    

1. Award. In consideration for services as an Eligible Director of Chart
Industries, Inc.’s (the “Company’s”) Board of Directors (the “Board”) in this
fiscal year, the Company hereby agrees to make installment payments of shares of
common stock of the Company (the “Shares”) to the Participant at certain times
during the remainder of the fiscal year. Alternatively, the Participant may
elect to receive the Shares at the time indicated in the Deferral Election Form
below (such date of later delivery of such Shares pursuant to the Deferral
Election Form is referred to herein as the “Delivery Date”).

The Company’s obligation to make any such payments shall be subject to, and on
the terms and conditions set forth in, this Stock Award Agreement and Deferral
Election Form (this “Agreement”) and the Chart Industries, Inc. 2009 Omnibus
Equity Plan (the “Plan”) which, as amended from time to time, is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the meanings attributed to them under the
Plan.

2. Payment of Shares.

(a) Timing. Except as otherwise provided in a valid and timely submitted
Deferral Election Form, the first installment payment will be made on the
earlier of: (i) the date of the first meeting of the Board attended by the
Participant as an Eligible Director, or (ii) the first business day of the
calendar quarter after the Participant becomes an Eligible Director, with each
succeeding installment payment during the current fiscal year made to the
Participant on the first business day of each remaining quarter (each such
payment date being a “Grant Date”) in the fiscal year, provided that the
Participant continues to serve as an Eligible Director on the applicable Grant
Date. If the Participant elects to defer payment of Shares until a later fiscal
year, Shares will be credited to a bookkeeping account as deferred shares
(“Deferred Shares,” the number of which credited to the bookkeeping account on
the Grant Date shall equal the number of Shares then deferred) maintained for
the Participant in installments on each Grant Date provided that the Participant
continues to serve as an Eligible Director on the applicable Grant Date.

(b) Amount. An installment payment will consist of a number of Shares with a
value of $             (or such other amount as the Committee or the Nominations
and Corporate Governance Committee of the Board may determine) on the applicable
Grant Date. The precise number of Shares to which a Participant will be entitled
will be determined by reference to the closing price of a Share on the principal
exchange on which the Shares trade on the applicable Grant Date or, if the Grant
Date falls on a date on which the Shares are not regularly traded, the closing
price on the most recent trading date for

 

- 5 -



--------------------------------------------------------------------------------

Shares prior to the Grant Date. Any partial Shares shall be rounded down to the
next whole Share.

(c) Mid-Year Elections. Special rules apply if a Participant enters the Plan in
the middle of a fiscal year. First, the Participant must elect to defer
installment payments within 30 days of becoming an Eligible Director. If no
election is made in this time frame, installment payments will be made quarterly
in that fiscal year. The Participant will have another opportunity to defer
installment payments for the next fiscal year. Second, a deferral election may
only apply to installment payments to be made with respect to calendar quarters
beginning after the date of the election.

For example, suppose a Participant became an Eligible Director on April 15 and
attended a Board meeting on that date. The Participant would have to make a
deferral election within 30 days (i.e., before May 15). That election would only
become effective for the installment payments otherwise scheduled to be made for
the third and fourth calendar quarters. If the Participant was to receive an
installment payment for the second calendar quarter, it will be made despite the
deferral election.

3. Dividend Equivalents. Should the Participant elect the deferral of payment of
Shares, then this Section 3 shall apply. If on any date while Deferred Shares
are held in the bookkeeping account hereunder the Company shall pay any cash
dividend on the Shares (with a record date after the Grant Date), the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be entitled to receive, on the Delivery Date, a cash payment equal to: (a) the
aggregate number of Deferred Shares held by the Participant as of the related
dividend record date, multiplied by (b) the per Share amount of such cash
dividend. In the case of any dividend declared on Shares (with a record date
after the Date of Grant) that is payable in the form of Shares, the Company
shall credit to the Participant’s bookkeeping account and the Participant shall
be granted, as of the Delivery Date, a number of additional Deferred Shares
(rounded down to the next whole Share) equal to: (x) the aggregate number of
Deferred Shares held by the Participant as of the related dividend record date,
multiplied by (y) the number of Shares (including any fraction thereof) payable
as a dividend on a Share.

4. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Deferred Shares subject to this Agreement
pursuant to Section 3.4 of the Plan as it deems equitable, but such substitution
or adjustment shall not duplicate the value of any benefit the Participant shall
be entitled to receive under this Agreement.

5. No Right to Continued Service. The award evidenced by this Agreement shall
impose no obligation on the Company or any Affiliate to continue the service of
the Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the service of such Participant.

6. No Voting Rights. The Participant shall not have any voting or similar rights
with respect to any Shares or Deferred Shares unless and until Shares have been
registered in the Company’s register of shareholders. Without limiting the
foregoing, including Section 3 above, the Participant shall not have any voting
or similar rights with respect to any Deferred Shares during any period such
shares are subject to a deferral election.

 

- 6 -



--------------------------------------------------------------------------------

7. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to this Agreement shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

8. Transferability. Rights hereunder may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 8 shall be void and unenforceable against the Company
and any Affiliate.

9. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the records of the Company or its
Affiliates for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

11. Shares Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All Shares are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

12. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve any intended deferral of income recognition until the
issuance or transfer of Shares hereunder.

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

- 7 -



--------------------------------------------------------------------------------

14. Compliance with Section 409A of the Code. This Agreement, together with the
Plan, constitutes the entire agreement between the parties with respect to the
subject matter hereof. The parties intend that this Agreement be, at all
relevant times, in compliance with (or exempt from) Section 409A of the Code and
all other applicable laws, and this Agreement shall be so interpreted and
administered. In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Agreement or any related document as it deems necessary or desirable to
more fully address issues in connection with compliance with (or exemption from)
Section 409A of the Code and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which the Company is bound, the Company and its Affiliates shall
have no responsibility for tax or legal consequences to the Participant (or the
Participant’s beneficiaries) resulting from the terms or operation of this
Agreement or the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                                         , 20    .

 

PARTICIPANT     CHART INDUSTRIES, INC.

 

    By:  

 

 

- 8 -



--------------------------------------------------------------------------------

CHART INDUSTRIES, INC.

2009 OMNIBUS EQUITY PLAN

STOCK AWARD AGREEMENT AND

DEFERRAL ELECTION FORM

(For Eligible Directors)

(Mid-Year Elections)

I understand that, as an Eligible Director of Chart Industries, Inc. (the
“Company”), I will be entitled to installment payments of shares of common stock
of the Company (the “Shares”) in this fiscal year.

Normal Time and Form of Payment

In the absence of a contrary election below, I will receive an installment
payment on the first business day of each quarter remaining in this fiscal year,
to the extent specified in the above Agreement.

Complete the election below only if you wish to defer all or a portion of a
payment until a date after this fiscal year.

Election to Defer Payment

I hereby elect to have             % (enter a whole percentage between 1% and
100%; if less than 100%, the number of Shares deferred will be rounded up to the
next whole Share) of any Shares (and any related dividend equivalents) otherwise
payable to me in 20     paid to me at the following time:

On [the earli[er][est] of]:

 

  ¨                              , 20         [[or][,]

 

  ¨ The first day of January following my “separation from service” (as defined
under Section 409A of the Code) with the Company’s Board of Directors [or]

 

  ¨ The date of the occurrence of a “change in ownership or effective control”
(as defined under Section 409A of the Code) of the Company.

An election to defer payments scheduled to be made in this fiscal year must be
submitted to the Company within 30 days of the date a Participant becomes an
Eligible Director.

 

Participant:                                     
                                                                  ACKNOWLEDGED
Print Name:                                        
                                                             
                                                                     ,     for
Chart Industries, Inc. Date:                                      
                                                                            